Citation Nr: 0008364	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1951 to August 1954.

This appeal arose from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied the veteran's claim 
of entitlement to service connection for lung cancer.  
Subsequent RO decision confirmed that denial of service 
connection.


FINDINGS OF FACT

1.  The veteran's service medical records were entirely 
negative for evidence of a pulmonary condition.

2.  The earliest clinical documentation of lung cancer was in 
1993.

3.  The record does not include competent medical evidence 
establishing an etiological link between the currently 
diagnosed lung cancer and service or any incident thereof, 
including smoking during service, asbestos exposure during 
service, or nicotine dependence which is claimed to have 
begun during service.


CONCLUSION OF LAW

The claim of entitlement to service connection for lung 
cancer is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for lung cancer.  
He has advanced several theories.  First, he contends that he 
was exposed to asbestos during service and that this led to 
the development of lung cancer.  Second, he in essence 
contends in-service smoking caused lung cancer.  He further 
contends that he started smoking cigarettes in service; that 
he became "addicted" to cigarettes thereby; and that any 
post-service smoking should be attributed to service.  The 
veteran has also contended that a combination of asbestos 
exposure during service and smoking caused by service led to 
his lung cancer. 

In the interest of clarity, the Board will first provide a 
brief factual background.  The Board will then review the law 
and regulations pertinent to the claim.  Finally, the Board 
will render an analysis and decision.  

Factual background

The underlying facts of this case are not essentially in 
dispute.

As noted in the Introduction, the veteran served in the 
United States Marine Corps for three years, from 1951 to 
1953.  His occupational specialty was tank mechanic.  He 
served in Korea for approximately one year.  Service 
personnel records indicate that he sailed to and from Korea 
on the U.S.N.S. General M.C. Meigs (TAP-116), with each trip 
lasting approximately two or three weeks.  He later sailed 
from Moorehead City, North Carolina to San Diego, California 
aboard USS LST 1157 in connection with a transfer of his unit 
from Camp Lejeune to the Marine Corps base at 29 Palms, 
California.  That trip took approximately one month.

The veteran's medical records are pertinently negative with 
respect to smoking or lung disease.  A chest X-ray which was 
done in connection with his August 1954 separation physical 
examination was negative.

In sworn hearing testimony and elsewhere in the record, the 
veteran has stated that he was exposed to asbestos aboard 
ship and in connection with his duties as a tank mechanic in 
the Marine Corps.  He also has stated that he began smoking 
during service, in part because of the ready availability and 
inexpensiveness of cigarettes and also because of peer 
pressure.

There are no significant medical records for approximately 
forty years after service.  Thereafter, a large number of 
medical records document the veteran's ongoing struggle with 
lung cancer, which was first diagnosed in April 1993.  These 
medical records indicate that the veteran had been smoking 
cigarettes for approximately forty years, with an estimated 
history of from 80 to 150 pack years.

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); See Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Service connection - nicotine dependence/use of tobacco 
products

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).     

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles. 
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence. 
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with 
continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four 
hours of abrupt cessation of daily nicotine use 
or reduction in the amount of nicotine used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of 	nicotine or a closely related substance 
to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a 
longer period than was intended;

(4) persistent desire or unsuccessful efforts to 
cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine (e.g., 
driving long distances) or use nicotine (e.g., 
chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or 
psychological problem that is likely to have been 
caused or exacerbated by nicotine. 

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis v. 
West, 13 Vet. App. 178 (1991).  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

Well-grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's, and 
the claimant's alone.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).  It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) [citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995)]; see also Jones (Wayne) v. 
Brown, 7 Vet. App. 134, 136-37 (1994) [lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim].

In ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra.


Analysis

As indicated above, the veteran contends that smoking due to 
service and/or asbestos exposure during service cause his 
currently diagnosed lung cancer.  The veteran does not 
contend that he had lung cancer during service or within the 
one year presumptive period, and the evidence of record, 
reported above, does not so indicate.  Rather, the veteran in 
substance relies on the provisions of 38 C.F.R. § 3.303(d), 
discussed above.  He also has raised the contention that he 
became "addicted" to cigarettes in service [see his 
response to the VA tobacco questionnaire in July 1997] and 
that any post-service tobacco smoking should be attributed to 
such in-service addiction.  In essence, this contention 
amounts to a claim of secondary service connection for lung 
cancer as a result of nicotine dependence which began during 
service.

As noted above, the initial inquiry of the Board must be 
whether the veteran's claim is well grounded.  In order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995), see also 
Savage v. Gober, 10 Vet. App. 488, 493 (1997); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

Concerning the first Caluza prong, a current disability, the 
record amply demonstrates that the veteran has lung cancer.  
With respect to the second prong, in-service incurrence, the 
Board will accept as credible the veteran's testimony and 
other statements that he began smoking during service and 
that he was exposed to asbestos during service.  See King, 
supra.  The veteran is competent to testify as to such 
matters.

Turning to the third Caluza prong, medical nexus evidence, 
the evidence of record does not include competent medical 
evidence establishing an etiological nexus between the 
veteran's current lung cancer and his service or any incident 
thereof, including cigarette smoking, asbestos exposure or a 
combination.  In the absence of such  competent medical nexus 
evidence, the veteran's claim fails.

It is obvious from the medical records that the veteran's 
physicians attribute his lung cancer to his forty year 
history of cigarette smoking.  None of the physicians, 
however, have opined that the, at most, three years of 
smoking in service was responsible for the lung cancer which 
was diagnosed four decades later.  None of the physicians 
mentions asbestos at all, and these is no X-ray or other 
evidence of any residuals of claimed asbestos exposure in 
service.  Moreover, there is no medical opinion to the effect 
that a combination of in-service cigarette smoking and in-
service asbestos exposure caused the veteran's lung cancer.

The veteran has provided his own testimony to the effect that 
his lung cancer is related to service, including his smoking 
during service and asbestos exposure during service.  
However, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The evidence does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or causation competent.  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well 
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran has also contended, in essence, that his 
currently diagnosed lung cancer is secondary to nicotine 
dependence which was incurred in service.  However, there is 
not currently of record a diagnosis of nicotine dependence.  

As noted above, medical evidence is required to show that a 
veteran incurred nicotine dependence in or due to service.  
See Espiritu; Grottveit; VAOPGCPREC 19-97; USB Letter 20-97- 
14.  Although the veteran alleges that he incurred nicotine 
dependence during service, there is no medical opinion of 
record which supports that lay assessment.  There is no 
competent medical evidence of record, such as a medical 
diagnosis of nicotine dependence, showing that the veteran 
had, during service or at any other time, nicotine 
dependence.

In short, whether and when nicotine dependence is present is 
a medical question that must be answered by a medical opinion 
or diagnosis.  See Davis, 13 Vet. App. at 184.  Neither the 
veteran [see Espiritu] nor the Board [see Colvin v. 
Derwinski, 1Vet. App. 171, 175 (1991) can answer this 
question.  As discussed in detail above , it is the veteran's 
responsibility to provide such medical nexus evidence.  Since 
there is no diagnosis of nicotine dependence of record, the 
claimed nicotine dependence is not service connected.  In the 
absence of service-connected nicotine dependence, the claim 
based on a theory of secondary service connection is not well 
grounded.  See Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

The veteran has also contended that various physicians 
informed him that his lung cancer was due to smoking in 
service.  See the veteran's responses to the July 1997 VA 
tobacco questionnaire.  The RO attempted to verify these 
statements by contacting the veteran's physicians, but as 
noted above there are no medical nexus statements from any of 
these doctors.  The Court has held that a claimant's accounts 
of statements made to him by physicians cannot render the 
claim well grounded.  The connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence. Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).

In summary, in the absence of the required medical nexus 
evidence the veteran's claim is not well grounded and must be 
denied.

Additional comments

When the Board addresses in a decision a question that had 
not been specifically addressed by the RO, as in this case 
the question of whether the claim is well grounded, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to respond and, if not, whether the 
claimant has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the veteran has not met the 
threshold obligation of submitting a well grounded claim.  
Meyer v. Brown, 9 Vet. App. 425 (1996).  See also Edenfield 
v. Brown, 8 Vet. App. 384 (1995) [no prejudice arises when a 
claim is accorded more consideration than it was entitled].  
Moreover, in this case the veteran was provided with 
extensive opportunities to present all aspects of his claim, 
including testifying at a personal hearing.  

When a claim is not well grounded, the VA does not have a 
duty to assist a veteran in the development of facts 
pertaining to his or her claim.  38 U.S.C.A. § 5107(a).  
However, the VA may be obligated to advise the veteran of the 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the VA has previously advised him of the evidence 
needed to be submitted with a VA benefits claim.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claim plausible.  

In this connection, the Board observes that the RO provided 
the veteran with detailed information concerning what 
evidence would be required, including a specific cover letter 
dated in July 1997 which accompanied the tobacco history 
questionnaire.  The Board's decision serves to further inform 
the veteran of the kind of evidence which would be necessary 
to make his claim well grounded, specifically a medical 
opinion which diagnoses nicotine dependence and relates such 
to the veteran's service and/or an opinion which provides a 
medical nexus between the veteran's in-service smoking and/or 
in-service asbestos exposure and his currently diagnosed lung 
cancer.

As a final matter, the Board understands the veteran's 
contention that he began to smoke due to the ready 
availability of cigarettes during service as well as an 
atmosphere which appeared to condone, if not encourage, 
cigarette smoking.  It appears that to some extent the 
veteran is raising what amounts to a theory of relief couched 
in equity [i.e. the government was in some degree responsible 
for the veteran's starting to smoke as a young Marine, so the 
government should have to compensate the veteran for the 
consequences of such smoking over the years].  Setting aside 
the medical questions surrounding this matter, which have 
been discussed above, the Board is bound by the law in such 
matters and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990). 


ORDER

A well grounded claim of entitlement to service connection 
for lung cancer not having been submitted, the claim is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Initially, the veteran also contended that his lung cancer was caused by exposure to mustard gas during boot 
camp.  Later, however, he reported that the incident involved only actual exposure to tear gas and instruction 
about the effects of mustard gas [see the veteran's VA Form 21-4138 dated in August 1995].  Thereafter, the 
contention with respect to mustard gas was dropped [see, for example, the transcript of the veteran's July 
1996 personal hearing, which is devoid of references to claimed exposure to mustard gas].  There is no 
evidence in the record that the veteran was exposed to mustard gas during service.  Accordingly, the 
contention as to mustard gas exposure will be addressed no further herein.  
  During the course of this appeal, legislation was enacted which effectively prohibits service 
connection of death or disability on the basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of active service [to be codified as 
38 U.S.C.A. § 1103].  However, this law is effective only as to claims filed after June 9, 1998. The 
veteran's claim was filed prior to June 9, 1998.  Accordingly, the Board will evaluate the veteran's 
contentions under the more lenient standard articulated above.

